Citation Nr: 0330061	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-12 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for basal cell carcinoma on 
a direct basis or as residual to Agent Orange herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran serviced on active duty with the United States 
Army from March 1967 to March 1969, including service in the 
Republic of Vietnam from April 1968 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied service connection for basal 
cell carcinoma as residual to Agent Orange (AO) herbicide 
exposure.  The filed a timely Notice of Disagreement, and was 
provided a Statement of the Case in May 2000.  Following 
receipt of his Substantive Appeal, a Supplemental Statement 
of the Case provided the claimant and his representative on 
February 17, 2001, informed him of the law and regulations 
applicable to claims of direct and presumptive service 
connection.  

This case was previously before the Board in August 2001, at 
which time the Board remanded the issue of service connection 
for basal cell carcinoma on a direct basis or as residual to 
AO herbicide exposure to the RO for compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2000)]; for consideration of the 
decision of the United States Court of Appeals for the 
Federal Circuit, which held that "The Veteran" Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude claimant from establishing 
service connection with proof of direct causation, a task 
"which includes the difficult burden of tracing causation to 
a condition or event during service."  Combee v. Brown, 34 
F.3d 1039, 1943 (Fed. Cir. 1994); and to afford the appellant 
a VA examination for disorders secondary to herbicides, 
including AO, and which takes into account the records of the 
veteran's prior medical history and includes an opinion as to 
the etiology of his disability before a decision concerning 
his disability is made.  Both the claimant and his 
representative were provided a copy of that remand order.  
The actions requested in that remand order have been 
satisfactorily completed, and the claim is again before the 
Board for further appellate consideration.

As to compliance with the VCAA, the record shows that the 
claimant and his representative were notified of the 
provisions of the VCAA by RO letter of August 1, 2002, which 
informed them of VA's duty to notify them of the information 
and evidence necessary to substantiate the claim and to 
assist them in obtaining all such evidence.  That letter also 
informed the claimant and his representative which part of 
that evidence would be obtained by the RO and which part of 
that evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

The claimant and his representative were also provided a 
Supplemental Statement of the Case in June 2003, which 
informed them of the issue on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations pertaining to service connection on a direct 
basis or as residual to AO herbicide exposure, the decision 
reached, and the reasons and bases for that decision.  That 
Supplemental Statement of the Case also notified the claimant 
and his representative of VA's duty to assist them by 
obtaining all evidence in the custody of military authorities 
or maintained by any other federal, State or local government 
agency, as well as any medical, employment, or other non-
government records which are pertinent or specific to that 
claim; and which the claimant identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, that Supplemental Statement of the Case informed the 
claimant and his representative that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical, personnel, and administrative records, as well as 
all private or VA medical evidence identified by the 
claimant.  The claimant has been specifically asked to 
provide executed medical record release authorizations (VA 
Forms 21-4142) for any private physicians who treated him for 
his claimed disability.  The claimant has been afforded a VA 
AO data base examination in April 1999, and a VA scars 
examination, with medical opinion, in October 2002.  The 
claimant has appeared and offered testimony in support of his 
claim at a September 2002 hearing held before an RO Hearing 
Officer, and the claimant has declined a hearing before a 
Veterans Law Judge of the Board of Veterans' Appeals.  

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The veteran served in the Republic of Vietnam from April 
1968 to March 1969, and is presumed to have been exposed to 
herbicides, including AO, during that period.

3.  The claimant's service medical records and sworn 
testimony show that basal cell carcinoma was not manifest 
during active service, at the time of service separation, or 
within the initial postservice year, but was first clinically 
demonstrated and diagnosed many years after service.  

4.  No competent medical evidence or opinion has been 
submitted which provides an etiological link between the 
claimant's current basal cell carcinoma and AO herbicide 
exposure while on active duty in the Republic of Vietnam.

5.  Basal cell carcinoma is not among the conditions for 
which service connection may be presumptively granted in 
servicemen exposed to herbicides while serving in the 
Republic of Vietnam during the Vietnam Era.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred in or aggravated by 
active service, and malignant tumors were not clinically 
demonstrated within the initial postservice year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 
2000); 38 C.F.R. §§ 3.102, 3.303(a), 3.307(a), 3.309(a) 
(2003).

2.  Basal cell carcinoma is not among the conditions for 
which service connection may be presumptively assigned in 
veterans exposed to a herbicide agent, including AO, in the 
Republic of Vietnam, and such may not be presumed to be 
residual to AO herbicide exposure.  38 U.S.C.A. §§ 1116, 
5103, 5103A (West 2000); 38 C.F.R. §§ 3.102, 3.303(a), 
3.307(a)(6), 3.309(e) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted, the veteran served on active duty with the United 
States Army from March 1967 to March 1969, including service 
in the Republic of Vietnam from April 1968 to March 1969.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received in March 
1999, sought service connection for residuals of cancers 
removed from his right arm and neck, and cited treatment at 
the VAMC, Wichita, in July 1998.  No other postservice 
treatment was indicated.  

By RO development letters in April 1999, the claimant and his 
representative were informed that he should submit evidence 
showing that he was treated for the claimed conditions since 
service separation, and that the best evidence to submit 
would be statements from treating physicians showing the 
dates of examination or treatment, and the findings and 
diagnoses.  

The veteran's service medical and personnel records were 
obtained, and showed that on service entrance examination in 
March 1967, he denied any history of skin diseases, while 
examination disclosed that his neck and upper extremities 
were normal, and that no skin lesions were found present.  
His service medical records are silent for complaint, 
treatment, findings or diagnosis of skin lesions.  A report 
of medical history prepared by the claimant at the time of 
his service separation examination in March 1969 shows that 
he denied any history of skin diseases, and his service 
separation examination disclosed that his neck and upper 
extremities were normal, and that no skin lesions were found 
present.  

VA outpatient treatment records from the VAMC, Wichita, dated 
from August 1991 to June 1999, show that in April 1998, the 
veteran was found to have three lesions consistent with basal 
cell carcinoma, one on the right forearm, another in the 
suprasternal crotch of the anterior neck, and another on the 
right upper arm where a previous lesion had reportedly been 
excised.  The assessment included basal cell carcinoma 
requiring excision.  These were subsequently removed, at 
which time the claimant stated that he had a previous 
excision at his right upper extremity in the deltoid area, 
and stated that he has a history of significant sun exposure 
while employed as a construction worker.  Following the 
procedures, surgical pathology reports in May 1998 confirmed 
basal cells carcinoma.  

At a personal hearing held in September 2000 before an RO 
Hearing Officer, the veteran indicated he was never treated 
for basal cell carcinoma or any type of skin cancer while on 
active duty or within the initial postservice year; that he 
was seen by a private physician in 1989 for what he said was 
skin cancer, but is uncertain about the address; that he 
believes that his basal cell carcinoma had its onset between 
1985 and 1990; that no physician has told him that such basal 
cell carcinoma is a result of exposure to AO herbicide; that 
he was out in the field and stood guard duty while in the 
Republic of Vietnam; and that it is his belief that exposure 
to AO herbicide caused his current basal cell carcinoma.  A 
transcript of the testimony is of record.   

Other VA records reflect the veteran was seen in April 1997 
stating that he had a basal cell carcinoma on his right 
shoulder which had been removed in 1992, and that it was 
growing back on the edges.  An AO data base examination was 
conducted in April 1999, and noted findings of basal cell 
carcinoma and benign prostatic hypertrophy.  

A report of VA scars examination, conducted in October 2002, 
shows that the examining health care provider, a Registered 
Nurse Practioner (A.R.N.P.) reviewed the veteran's claims 
file and took a medical history from the veteran, noting that 
he was "a good historian," and provided an opinion, with 
citation of medical authority, as to the etiology of his 
disability.  She cited his statement that he first noticed an 
area on his shoulder in approximately 1975 or 1976; that he 
was negligent in seeking treatment until a friend suggested 
that the area be examined by a physician; that he was 
diagnosed with some sort of cancer in 1990 or 1991 at a non-
VA clinic in Wichita; that the initial lesion was excised on 
1990 or 1991 with a diagnosis of cancer; and that the excised 
lesion returned in close proximity to the site of the prior 
lesion on his right shoulder deltoid region, as well as other 
areas of his right upper arm and at the suprasternal notch.  
The examiner noted that there were no private medical records 
of his treatment by the physician who reportedly treated the 
veteran around 1990, while citing surgical pathology reports 
in the claims file, dated in May 1998, regarding the surgical 
excision of five lesions and indicating multiple basal cell 
skin lesions.  The veteran pointed out two nonhealing areas 
of his right forearm and his dorsal right hand, each 3 to .5 
cm. in size, which he believes to be additional skin cancers.  
The examination report identified each of the scars at issue, 
and specified their individual size, shape, texture, 
adherence, ulceration or breakdown of the skin, elevation or 
depression, underlying tissue loss, inflammation, edema or 
keloid formation, disfigurement, any limitation of function, 
and color with respect to the surrounding skin.  The 
examining health care provider indicated that no special 
testing was needed, and stated that there was no known 
recurrence of disease, no ulceration, exfoliation, or 
crusting, and no associated systemic or nervous 
manifestations.  The diagnosis was history of basal cell 
carcinoma with excisions and no known recurrence.

The examining VA health care provider expressed her opinion 
that basal cell carcinomas are not known to be the result of 
AO or other herbicide exposure, or of any disease or injury 
the claimant had while in service; that the rationale in 
regard to the basal cell carcinoma is found in the "Atlas of 
Skin Cancer" by Turkington and Dover (1996); that such 
authority identifies basal cell carcinoma as the commonest 
cutaneous malignancy with chronic overexposure to sunlight as 
the cause of 90 percent of all basal cell carcinoma cases; 
that in the remaining few cases contact with arsenic, 
exposure to radiation, and complications of burn scars and 
vaccinations are contributing factors; that the claimant had 
denied any contact with arsenic to his knowledge, any 
exposure to radiation other than routine chest X-rays; or any 
burns or vaccinations.  Based upon that record and the cited 
authority, she expressed her essential conclusion that the 
veteran's basal cell carcinoma was not related to AO or other 
herbicide exposure or through any disease or injury the 
claimant had in service.  


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post service year.  38 C.F.R. §§ 3.307(a),  3.309(a) (2003).  
Basal cell carcinoma was not clinically demonstrated or 
diagnosed during active service, during the initial 
postservice year, or for many years thereafter.  Accordingly, 
service connection may not be granted on a direct basis or 
under these presumptive provisions.  

In addition, Title 38 C.F.R. § 3.307(a) provides that a 
disease associated with exposure to certain herbicide agents 
and listed in § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  The specific diseases for 
which service connection may be presumed, however, does not 
include basal cell carcinoma.  Further, relying upon 
scientific evidence obtained by the National Academy of 
Science (NAS), the Secretary of Veterans' Affairs has 
determined that the presumption of service connection based 
on exposure to herbicides used in Vietnam is not warranted 
for any condition other than those for which VA has found a 
positive association between the condition and such exposure.  
In view of this, there is no basis upon which to establish 
service connection for basal cell carcinoma, under the law 
and regulations addressing entitlement VA benefits as a 
result of herbicide exposure.  

In reaching this conclusion, the Board notes that in the 
Informal Hearing Presentation, submitted in October 2003, the 
veteran's National Service Organization representative 
appears to argue the October 2002 VA examination was 
inadequate because the examiner reported a review of the 
claims folder, but "did not know the exact year of the 
veteran's surgery," which information was in the claims 
folder.  The Board notes, however, that the record 
establishes that the veteran himself does not know the year 
of that surgery, having variously indicated 1987, 1989, 1990, 
and 1991.  

In addition, that representative complained that the 
requested examination was not conducted by a medical doctor 
or an oncologist, asserting that the claimant was entitled to 
an examination by an appropriate specialist.  The Board notes 
that the nature of the disability for which service 
connection is sought is not in question, as pathological 
testing of the excised tissues was done in May 1998 following 
the excisions accomplished at the VAMC, Wichita.  Further, in 
support of her opinion  that basal cell carcinomas are not 
known to be the result of AO or other herbicide exposure, or 
of any disease or injury the claimant had while in service, 
the examiner made reference to medical texts and accurately 
related the veteran's specific history.  Likewise, her 
conclusion is in agreement with the conclusions of the 
National Academy of Sciences and the Secretary of the VA that 
a presumption of service connection based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for basal cell carcinoma.  

Based upon the foregoing, the Board finds that entitlement to 
service connection for basal cell carcinoma is not warranted.  
Accordingly, the claim is denied.  


ORDER

Service connection for basal cell carcinoma is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



